PER CURIAM.
Appellant, Thomas L. Scott, appeals his conviction and sentence for possession of cocaine and possession of marijuana less than 20 grams. These charges arose from a traffic stop due to a violation of the Palm Beach County curfew ordinance issued after Hurricane Wilma. Scott argues on appeal that the trial court erred in denying his motion to suppress, which alleged, inter alia, that the stop was illegal, as the curfew ordinance was unconstitutional and enacted without lawful authority. We affirm, finding no merit in Scott’s position.

Affirmed.

GUNTHER, POLEN and HAZOURI, JJ., concur.